Citation Nr: 1817021	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  17-64 674	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE


Entitlement to an effective date earlier than December 14, 2016, for payment of additional compensation benefits for the Veteran's dependent spouse.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1973 to September 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2017 notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Madison, Wisconsin


FINDING OF FACT

On February 7, 2018, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran wished to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
Kristin Haddock
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


